                                                                      Judge Mary Jo Heston
 1                                                                    Chapter 13
 2                                                                    Location: Tacoma
                                                                      Hearing Date: February 3, 2020
 3                                                                    Hearing Time: 1:00 p.m.
                                                                      Response Due: January 27, 2020
 4

 5

 6
                            UNITED STATES BANKRUPTCY COURT
 7                      WESTERN DISTRICT OF WASHINGTON AT TACOMA

 8     IN RE:
                                                              BK Case No. 19-42890-MJH
 9     SARAH HOOVER,
                                                              Chapter: 13
10                Debtor.
11                                                            RESPONSE TO MOTION TO
                                                              ANNUL THE AUTOMATIC STAY
12

13

14
                                        I.       INTRODUCTION
15
            This is a small offshoot proceeding brought within the greater context of an egregious
16
     textbook case of a stay violation. The debtor, Sarah Hoover, provided actual notice of her
17
     bankruptcy proceeding to the lender, mortgage servicer, and trustee, who went ahead with a
18
     (void) foreclosure sale and issuance of a trustee’s deed. After the void sale, the lender, mortgage
19
     servicer, and trustee did absolutely nothing to inform IH6 Property Washington, L.P. (“IH6”)
20
     that its purchase was void. Instead, every entity involved simply buried its head in the sand,
21
     hoping that this problem would go away.
22
            Somewhat surprisingly, IH6, the supposedly-aggrieved purchaser, chooses not to seek
23
     recompense from those obviously responsible – the lender, mortgage servicer, and trustee – and
24
     instead seeks to punish the debtor, Ms. Hoover, by asking this Court to ratify and legitimize its
25
     void purchase. This is not a scenario envisioned by Congress when it drafted the Bankruptcy
26
     Code. If IH6 was injured, its financial damages can be easily recovered from those responsible; it
27
     RESPONSE TO MOTION TO ANNUL THE                                         HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 1                                                         787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 19-42890-MJH         Doc 24       Filed 01/27/20    Ent. 01/27/20 22:46:51         Pg. 1 of 11
 1   makes far less sense to ratify flagrant disregard of the automatic stay and to force Ms. Hoover

 2   and her family out of their home.

 3           Adversary proceeding no. 20-04002 further details the stay violations perpetuated by the

 4   relevant actors.

 5                                    II.        STATEMENT OF FACTS

 6           1.       IH6 conveniently omits nearly all pertinent facts to the determination of this

 7   motion, and instead seeks to paint Ms. Hoover – who had never previously filed bankruptcy and

 8   who did not have the benefit of legal counsel – as their enemy.

 9           2.       Facing a nonjudicial foreclosure sale on Friday, September 13, 2019, 1 Hoover

10   filed her pro se Chapter 13 voluntary petition for relief under Title 11 of the United States Code

11   (the “Bankruptcy Code”) on Monday, September 9, 2019 seeking, among other things, the

12   protection afforded a debtor pursuant to the automatic stay contained in 11 U.S.C. §362.

13   Declaration of Sarah Hoover in Support of Response to Motion to Annul the Automatic Stay

14   (hereafter “Hoover Dec.”) at ¶ 38, Ex. I.

15           3.       Ms. Hoover, acting without the benefit of legal counsel, listed PHH Mortgage as a

16   creditor in the bankruptcy case, and PHH received notice of Plaintiff Hoover’s bankruptcy filing

17   directly from the court a few days after the filing, see Dkt No 10. (Ms. Hoover, having no formal

18   legal training, did not list QLS as a “creditor” at that time because her understanding was that she

19   did not owe any money to QLS. Nevertheless, as discussed below, QLS received actual notice

20   of the bankruptcy filing). PHH also acknowledged receiving actual notice prior to the foreclosure

21   sale by phone with Ms. Hoover. Ibid.

22           4.       The present situation began when Ms. Hoover and her husband suffered a

23   downturn in their family business, which became evident by late 2018. In January 2019, Ms.

24   Hoover began contacting the loan servicer for her home, PHH Mortgage Corporation (“PHH” or

25   “PHH Mortgage”) who also later identified itself as New Rez, LLC (under its then-identity as

26     1
        Note that RCW 61.24.030 (10) was amended in 2018 to allow the nonjudicial foreclosure procedure for the real
27   property of a deceased borrowers’ real property.
     RESPONSE TO MOTION TO ANNUL THE                                                HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 2                                                                787 MAYNARD AVE S.
                                                                                   SEATTLE, WASHINGTON 98104
                                                                                     telephone (206) 330-0595
                                                                                         fax (206) 400-7609
      Case 19-42890-MJH             Doc 24      Filed 01/27/20       Ent. 01/27/20 22:46:51           Pg. 2 of 11
 1   Ocwen Loan Servicing, LLC and/or Ocwen Financial Corporation) in an effort to save her

 2   family home, originally purchased by her (now-deceased) father. Ms. Hoover attempted to work

 3   with PHH to save her home for months, but PHH was ultimately unwilling to work with Ms.

 4   Hoover to bring the loan current or to otherwise offer a loan modification. Hoover Dec at ¶¶ 10-

 5   31, Ex. B - F.

 6           5.       Ms. Hoover lives at 18205 106th St E, Bonney Lake, WA 98391 (“the Property”

 7   or “the Home”), along with her husband and two children. Her adult niece also stays at her home

 8   with her three children, ages 11, 10 and 2 years old. The home was purchased by her father, Ali

 9   Suleiman, in 2005, with the intention that the Home would eventually pass to Ms. Hoover upon

10   his death. Id. at ¶ 2.

11           6.       Ali Suleiman passed away in 2015, and upon his death, Ms. Hoover and her

12   brother Amir Suleiman were named as co-personal representatives of his estate. See King County

13   Superior Court case no. 15-4-01840-7 KNT (non-probate estate matter). Ibid.

14           7.       Ali Suleiman’s will contained a pour-over provision which placed the Home into

15   the Ali Suleiman Trust, of which Ms. Hoover was a co-trustee, and which provided that she

16   would inherit the home. See Id. at ¶ 3, Ex. A at 1.1 and 1.2.

17           8.       For financial reasons and legal misunderstandings about the need to transfer title

18   after her father’s death, Ms. Hoover did not immediately transfer title of the Home into her

19   name; this is of no legal consequence here. Id. at ¶¶ 4-5.

20           9.       When Ms. Hoover fell behind on the mortgage loan, it became difficult to work

21   with the lender/loan servicer, because – while the servicer would not explain this directly – it

22   appeared that she could not formally assume the loan while it was in arrears. Id. at ¶¶ 6-10, Ex.

23   B.

24           10.      Ultimately, in May 2019, she received the Notice of Trustee’s Sale (dated May 9,

25   2019) indicating that foreclosure would take place on September 13, 2019. The notice was

26   addressed to Ms. Hoover personally and not to the estate of her father or any other entity. Id. at ¶

27   13.
     RESPONSE TO MOTION TO ANNUL THE                                         HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 3                                                         787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 19-42890-MJH           Doc 24     Filed 01/27/20    Ent. 01/27/20 22:46:51         Pg. 3 of 11
 1           11.     After months of trying to work with PHH and NewRez to assume the mortgage

 2   loan and get them to review a mortgage modification application, in August 2019, Ms. Hoover

 3   was told to contact Quality Loan Service (“QLS”), which PHH confusingly referred to as their

 4   “attorney,” to stop or pause the foreclosure sale. Id. at ¶ 26.

 5           12.     Ms. Hoover spoke to Robert McDonald, the general counsel for QLS, and after

 6   receiving some information about the foreclosure sale, Mr. McDonald told her that she had been

 7   misinformed and that only PHH could stop the foreclosure sale. Ibid.

 8           13.     When time was running out and the foreclosure date fast approaching, Ms.

 9   Hoover decided that bankruptcy was her only viable option to save her Home. Id. at ¶ 38, Ex. I.

10   On September 9, 2019, the same day as her bankruptcy filing, notice of the bankruptcy filing was

11   faxed to PHH through Elite Legal Network, a company she had hired to assist her with obtaining

12   a loan modification. Id. at ¶ 40, Ex. J.

13           14.     On September 12, 2019, the day before the foreclosure sale, Ms. Hoover called

14   PHH twice and confirmed that they received notice of her bankruptcy filing, but Ms. Hoover did

15   not receive any clear information as to whether they had stopped the sale. Id. at ¶¶ 41-42, Ex. K.

16           15.     On September 13, 2019 Ms. Hoover learned that PHH had not stopped the

17   foreclosure sale. Id. at ¶ 43. Over the next week, communications with PHH, a PHH

18   representative named “Melvin” admitted that the sale was not stopped because he (Melvin) did

19   not have time to review the “over 600 documents and emails” in Ms. Hoover’s file to locate the

20   proof of her interest in the property which she had sent to PHH multiple times. Id. at ¶¶ 44-45.

21           16.     After PHH did not immediately commit to rescinding the sale, Ms. Hoover

22   instructed Elite Legal Network to contact QLS and IH6 on September 24, 2019 to see if they

23   could assist her in getting the illegitimate sale rescinded. Id. at ¶ 46.

24           17.     In the days and weeks that followed, Ms. Hoover did everything in her power to

25   work with QLS, PHH, and IH6 to rescind the sale. Id. at ¶¶ 46-57, Ex. L -P. She hired attorneys

26   to assist her with putting all the parties on notice about the violation of the automatic stay and the

27
     RESPONSE TO MOTION TO ANNUL THE                                              HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 4                                                              787 MAYNARD AVE S.
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                   telephone (206) 330-0595
                                                                                       fax (206) 400-7609
      Case 19-42890-MJH           Doc 24        Filed 01/27/20   Ent. 01/27/20 22:46:51            Pg. 4 of 11
 1   void foreclosure sale, while also providing as much information as she could to clarify her

 2   ownership of the Home as a beneficiary of the Ali Suleiman Trust. Id. at ¶ 58.

 3           18.      In late November 2019, Ms. Hoover retained her current counsel. On November

 4   26, 2019, Ms. Henry mailed a letter to QLS, PHH, HSBC Bank, NA (as trustee), and McCarthy

 5   & Holthus, making clear to all involved that their sale violated the automatic stay and they had

 6   an obligation to undo the sale. See Henry Dec. at ¶ 2, Ex. 1.

 7           19.      On December 12, 2019, Ms. Henry sent the parties a follow up letter regarding

 8   the void foreclosure and included an authorization that listed here full social security number to

 9   all parties with attached documentation to clarify Sarah Hoover’s interest in the Property. See Id.

10   at ¶ 3, Ex. 2.

11           20.      Mr. McDonald from QLS raised some unknown issue regarding Ms. Hoover’s

12   social security number in email correspondence regarding the void foreclosure sale, so Ms.

13   Henry personally verified that the social security number Ms. Hoover used to submit loan

14   modification documentation and other correspondence with Ocwen / PHH, the bankruptcy

15   petition filed on September 9, 2019 and the authorization attached to the December 12, 2019 all

16   included the same social security number. See Id. at ¶ 4.

17           21.      A third letter with authorization from Sarah Hoover that included a revised

18   authorization letter and additional documentation regarding the Suleiman Trust was sent on

19   September 20, 2019. See Id. at ¶ 5, Ex. 3.

20           22.      Lastly, on January 8, 2020 a fourth letter was sent to the parties to again attempt

21   to mitigate the damages and to inform them that Ms. Hoover would file a Complaint of Violation

22   of the Automatic Stay by February 3, 2020 if there was still no resolution of the matter. See Id. at

23   ¶ 6, Ex. 4.

24           23.      Through further communications from Robert McDonald at QLS, it became clear

25   that QLS was disclaiming all responsibility for having violated the stay while at the same time

26   not disputing the fact that PHH had actual notice of the Hoover bankruptcy filing multiple times

27   leading up to the trustee’s sale. See Id. at ¶ 6, Ex. 4.
     RESPONSE TO MOTION TO ANNUL THE                                          HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 5                                                          787 MAYNARD AVE S.
                                                                             SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
      Case 19-42890-MJH           Doc 24     Filed 01/27/20      Ent. 01/27/20 22:46:51        Pg. 5 of 11
 1          24.     By the end of December, Ms. Hoover finally received correspondence from

 2   NewRez / PHH that they were acknowledging her as the Successor-In-Interest to the mortgage

 3   loan. Hoover Dec. at ¶ 59, Ex. Q. With that finally accomplished, she sought through her

 4   attorneys to give all the parties one last opportunity to rescind the void foreclosure prior to filing

 5   a lawsuit for violation of the automatic stay on February 3, 2020. See Henry Dec. at ¶ 7, Ex. 5.

 6   Unfortunately, IH6 decided to file this motion to annul the stay instead.

 7                                   III.      LEGAL ARGUMENT

 8          In deciding whether “cause” exists to annul the stay, a bankruptcy court should examine

 9   the circumstances of the specific case and balance the equities of the parties’ respective

10   positions. In re Nat’l Envtl. Waste Corp., 129 F.3d 1052, 1055 (9th Cir. 1997); In re Fjeldsted,

11   293 B.R. 12, 24 (9th Cir. BAP 2003). Under this approach, the bankruptcy court considers (1)

12   whether the creditor was aware of the bankruptcy petition and automatic stay and (2) whether

13   the debtor engaged in unreasonable or inequitable conduct. Nat’l Envtl. Waste Corp., 129 F.3d at

14   1055; In re Cruz, 516 B.R. 594, 603 (B.A.P. 9th Cir. 2014).

15          A.      There are No Grounds for Annulment

16          Application of the Fjelsted factors to the facts in this case support an overall finding

17   against annulment.

18                 1.      Number of filings of the debtor
19          This factor heavily weighs in favor of the debtor. The Debtor has only filed one

20   bankruptcy case and is not a serial bankruptcy filer.

21                 2.      Whether, in a repeat filing case, the circumstances indicate an
                           intention to delay and hinder creditors
22
            This factor also weighs in the Debtors favor since she is not a repeat filer and her
23
     intention in filing bankruptcy was to prevent the sale so that she could pay the loan. See Hoover
24
     Dec. at ¶ 12 – 17, Ex. C.
25

26

27
     RESPONSE TO MOTION TO ANNUL THE                                          HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 6                                                          787 MAYNARD AVE S.
                                                                             SEATTLE, WASHINGTON 98104
                                                                               telephone (206) 330-0595
                                                                                   fax (206) 400-7609
      Case 19-42890-MJH          Doc 24     Filed 01/27/20      Ent. 01/27/20 22:46:51         Pg. 6 of 11
                    3.      A weighing of the extent of prejudice to creditors or third
 1                          parties if the stay relief is not made retroactive, including
                            whether harm exists to a bona fide purchaser
 2
             This factor weighs in favor of the Debtor. She lives in her familial home with her nuclear
 3
     family consisting of her husband, three children, and her niece and the niece’s two children. See
 4
     Hoover Dec. at ¶ 2. Losing the home would mean that eight people would no longer have any
 5
     place to live; they would have to go through the emotional trauma of being uprooted from their
 6
     home and schools and have to find a new place to live on very short notice. Additionally, the
 7
     home sold at a foreclosure sale and generated $167,407.96 in surplus funds (which QLS has
 8
     refused to distribute or place into the court registry). It is a matter for judicial notice that a
 9
     consensual sale would have generated an even better outcome for Ms. Hoover, and also
10
     evidenced by the fact that the owner of IH6 offered to sell the home back to Ms. Hoover for
11
     $100,000 above what IH6 paid (See Hoover Dec. at ¶ at 50-5, Ex. O).
12
             In contrast, IH6 says it is a bona fide purchaser, but they fail to say how they would be
13
     harmed if the sale was rescinded. IH6 is a real estate investment company that often buys homes
14
     at foreclosure sales. If the sale was rescinded they would simply get their money back; moreover,
15
     due to the fact that PHH Mortgage knew about the bankruptcy prior to the foreclosure sale and
16
     failed to stop it, and that QLS also knew about the sale on the eleventh day and had the power to
17
     rescind and also did nothing, IH6 has the ability to sue those parties to recoup any monetary
18
     losses they may have as a result of losing this investment opportunity.
19
                    4.      The Debtor’s overall good faith (totality of circumstances test):
20                          cf. In re Warren, 89 B.R. 87, 93 (9th Cir. BAP 1988) (chapter 13
                            good faith)
21
             After doing everything she thought she could to stop the foreclosure sale, it seemed futile
22
     to Ms. Hoover to move forward with the bankruptcy when her home was sold unlawfully from
23
     under her own feet. Ms. Hoover then she focused her efforts on getting PHH Mortgage to own
24
     up to their legal responsibility to rescind the foreclosure sale. Contrary to IH6’s baseless attacks
25
     and smears, all of Ms. Hoover’s actions were obviously done in good faith and she did nothing to
26
     conceal her interest. Indeed, the mortgage servicer’s files were so full of documentation that they
27
     RESPONSE TO MOTION TO ANNUL THE                                            HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 7                                                            787 MAYNARD AVE S.
                                                                               SEATTLE, WASHINGTON 98104
                                                                                 telephone (206) 330-0595
                                                                                     fax (206) 400-7609
      Case 19-42890-MJH           Doc 24      Filed 01/27/20      Ent. 01/27/20 22:46:51         Pg. 7 of 11
 1   simply stopped paying attention or caring. Hoover Dec. at ¶ 45. Ms. Hoover retained counsel,

 2   who thoroughly informed the parties so that they could affirmatively remedy the stay violation

 3   and mitigate their damages. Instead, IH6 chose to short-circuit that process by filing this motion

 4   to annul the stay.

 5                 5.      Whether creditors knew of stay but nonetheless took action,
                           thus compounding the problem
 6
            The factors here again weigh in favor of the Debtor. Ms. Hoover has diligently done
 7
     everything within her power to contact PHH in every attempt to stop the foreclosure and when
 8
     she contacted QLS in August 2019 for assistance, their general counsel, Robert McDonald told
 9
     her that only PHH could stop the sale. Based on that information, she focused all her efforts on
10
     engaging with PHH to acknowledge the bankruptcy filing and stop the sale. In any case, it is
11
     undisputed that QLS received actual notice on the eleventh day after the bankruptcy filing, and
12
     under RCW 61.24.050, they had the ability and obligation under the statute to rescind the sale.
13
     The fact that they sent the Trustee’s Deed to IH6 a mere four days after the bankruptcy sale is a
14
     business decision they made to their detriment, and it does not shield them from liability here.
15
            It is evident from the Mr. Stenman’s Declaration, (Dkt No. 20 at 3), that PHH had Ms.
16
     Hoover’s social security number from her repeated efforts to seek a loan modification and
17
     assumption of the loan. In spite of Mr. Stenman’s insistence that QLS searched for Ms. Hoover’s
18
     social security number in “Banko” prior to the trustee’s sale, the movant has offered no evidence
19
     that Ms. Hoover did not use her correct social security number either in the bankruptcy or in her
20
     prior communications with PHH. Instead, Stenman and IH6 insinuate that there was no record of
21
     a bankruptcy with Ms. Hoover’s social security number even though PHH knew her correct
22
     social security number. In any case, the comments about Ms. Hoover’s social security number
23
     are unsubstantiated by the record and could easily be proven by PHH’s records.
24
                   6.      Whether the debtor has complied, and is otherwise complying,
25                         with the Bankruptcy Code and Rules
26          Ms. Hoover filed a valid and complete short-form bankruptcy petition (See Hoover Dec.

27   at ¶ 38, Ex. I). However, PHH’s decision to ignore her bankruptcy and proceed with the trustee’s
     RESPONSE TO MOTION TO ANNUL THE                                       HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 8                                                       787 MAYNARD AVE S.
                                                                          SEATTLE, WASHINGTON 98104
                                                                            telephone (206) 330-0595
                                                                                fax (206) 400-7609
      Case 19-42890-MJH         Doc 24     Filed 01/27/20     Ent. 01/27/20 22:46:51        Pg. 8 of 11
 1   sale caused her to feel that the bankruptcy was futile, as it had not stopped the foreclosure.

 2   Hoover Dec. at ¶ 51. Ms. Hoover then allowed her bankruptcy to dismiss for a failure to follow

 3   through with a complete filing not because she was engaging in bad faith, but because the

 4   bankruptcy filing had failed her. However, the dismissal of her bankruptcy case does not change

 5   the fact that at the time of the foreclosure sale, the Debtor was completely in compliance with

 6   this Court in her Chapter 13 case. Neither IH6 nor QLS nor PHH should be able to assert a

 7   failure to follow process after the fact to excuse PHH’s blatant and continued violation of the

 8   automatic stay.

 9                 7.      The relative ease of restoring parties to the status quo ante
10          Again, this factor weighs in favor of Ms. Hoover. QLS is still holding the surplus funds,

11   and it is a simple administrative matter to undo the sale and refund the purchase money to IH6. It

12   would be much harder (not to mention inequitable and unfair) to uproot a household of 8 people

13   from their family home that was left to Ms. Hoover by her father at his death.

14                 8.      The costs of annulment to debtors and creditors
15          The factor here is silent about the costs to a third-party purchaser such as IH6. The factor

16   here is only concerned with the creditor and debtor, and since the creditor holds an enormous

17   amount of the blame for the void foreclosure sale, the equities weigh with the debtor. Costs to

18   the debtor in lost equity, loss of her home and the emotional toll and financial costs of moving a

19   family of eight again weigh in favor of the debtor. IH6 may have been deprived of the use of its

20   money from the time of the sale to the time of rescission, but that is a damage caused by and

21   properly remedied by QLS and PHH.

22                 9.      How quickly creditors moved for annulment, or how quickly
                           debtors moved to set aside the sale or violative conduct
23
            The Debtor moved as quickly as she reasonably could to file adversary proceeding for
24
     violation of the automatic stay. At the time, she was focused on mitigating the damages and
25
     verifying that she had supplied the information to all parties that she was indeed the rightful
26
     owner of the Property. She immediately and repeatedly informed QLS and PHH that they had
27
     RESPONSE TO MOTION TO ANNUL THE                                         HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 9                                                         787 MAYNARD AVE S.
                                                                            SEATTLE, WASHINGTON 98104
                                                                              telephone (206) 330-0595
                                                                                  fax (206) 400-7609
      Case 19-42890-MJH          Doc 24     Filed 01/27/20     Ent. 01/27/20 22:46:51         Pg. 9 of 11
 1   violated the bankruptcy stay. Her efforts led PHH to finally acknowledge in late December 2019

 2   that she was and is the Successor-In-Interest to this property and the mortgage loan. The Debtor

 3   acted in good faith and maintained regular communications with all parties, even informing them

 4   that she intended to file a stay violation complaint by February 3, 2020 if the matter was not

 5   resolved before then. In contrast, IH6 feigned cooperation and instead decided to file this Motion

 6   with the bankruptcy court, short circuiting any efforts at a mutual resolution of the matter.

 7                 10.     Whether, after learning of the bankruptcy, creditors proceeded
                           to take steps in continued violation of the stay, or whether they
 8                         moved expeditiously to gain relief
 9          The creditor here, PHH, has not taken any action to remedy its violation of the stay. QLS,

10   even when informed that the sale had violated the stay, refused to rescind the sale.

11                 11.     Whether annulment of the stay will cause irreparable injury to
                           the debtor
12
            As argued above, the Debtor would suffer irreparable harm if she is not able to rescind
13
     this foreclosure sale. She would lose a large amount of home equity ($100,000, according to IH6;
14
     see Hoover Dec. at ¶ 52). The Debtor has regular income and the ability to complete a chapter 13
15
     bankruptcy plan. See Hoover Dec. at ¶ 36, Ex. H. Additionally, as explained above, now that
16
     PHH has finally recognized her as a successor in interest on the mortgage loan, if this foreclosure
17
     sale is rescinded, she should be able to apply for a mortgage modification to cure the arrears
18
     without the need for a bankruptcy filing.
19
                   12.     Whether stay relief will promote judicial economy or other
20                         efficiencies
21          There is no basis for IH6’s speculation that undoing the foreclosure would just result in

22   another foreclosure. Moreover, this ignores the entire purpose of the automatic stay. The Debtor

23   can cure the arrears and as demonstrated by the surplus funds, she has substantial equity in the

24   Home. See Hoover Dec. at ¶ 57. This argument has no basis at all.

25          The factors detailed above weigh in favor of the Debtor, especially when retroactive

26   relief under section 362(d) would mean there would no violation of the automatic stay at all. See

27   Schwartz v. U.S. (In re Schwartz), 954 F.2d 569, 573 (9th Cir. 1992); see also In re Craighead,
     RESPONSE TO MOTION TO ANNUL THE                                        HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 10                                                       787 MAYNARD AVE S.
                                                                           SEATTLE, WASHINGTON 98104
                                                                             telephone (206) 330-0595
                                                                                 fax (206) 400-7609
     Case 19-42890-MJH          Doc 24     Filed 01/27/20     Ent. 01/27/20 22:46:51        Pg. 10 of 11
 1   No. 09-61169-ASW, 2012 Bankr. LEXIS 2967, at *13 (Bankr. N.D. Cal. June 28, 2012)

 2   (explaining that because the court ordered retroactive relief from the automatic stay, the

 3   foreclosure sale did not violate the automatic stay and was not void). A motion to annul the stay

 4   that simultaneously negates a violation of the automatic stay is a severe remedy and one that is

 5   generally appropriate only in situations where the debtor is a serial filer 2 or has little to no

 6   equity. 3 This is not the case to find such a severe penalty against the Debtor, especially when she

 7   has tried so hard to avoid foreclosure and yet at every juncture her efforts were thwarted.

 8                                        IV.       CONCLUSION

 9           In consideration of the foregoing the Court should deny the motion to annul and close the

10   bankruptcy case.

11           Dated this January 27, 2020.

12

13       HENRY & DEGRAAFF, P.S.                             ANDERSON SANTIAGO, PLLC

14       By: /s/ Christina L Henry                          By: /s/ Jason Anderson
         Christina L Henry, WSBA# 31273                     Jason Anderson, WSBA# 38014
15       Attorney for the Plaintiffs                        Attorney for the Plaintiffs
         787 Maynard Ave S                                  787 Maynard Ave S
16       Seattle, WA 98104                                  Seattle, WA 98104
17       Tel# 206-330-0595                                  Tel# 206-395-2665
         chenry@hdm-legal.com                               jason@alkc.net
18

19

20

21
     2
       See In re Webb, 294 B.R. 850 (Bankr. E.D. Ark. 2003) (Court found cause to annul the stay to
22   validate a foreclosure sale when the debtor had filed 10 Chapter 13 cases in five years);
     3
23     See e.g. In re Siciliano, 13 F.3d 748, 752 (3d Cir. 1994) (Given these factors, upon Prudential’s
     request for relief under § 362(d), the bankruptcy court must consider whether Siciliano had
24   equity in the property and if not, grant appropriate relief to Prudential); In re Adams, 215
     B.R.194, 196 (Bankr. W.D. Mo. 1997) (No annulment since Mr. Adams estimated the value of
25   the home to be $64,000 on his bankruptcy schedules. Curry purchased the property at the
26   foreclosure sale for $48,657.67); In re Lett, 238 B.R. 167, 192 (Bankr. W.D. Mo. 1999) (No
     annulment where $43,958.59 in equity).
27
     RESPONSE TO MOTION TO ANNUL THE                                           HENRY & DEGRAAFF, P.S.
     AUTOMATIC STAY - 11                                                          787 MAYNARD AVE S.
                                                                              SEATTLE, WASHINGTON 98104
                                                                                telephone (206) 330-0595
                                                                                    fax (206) 400-7609
     Case 19-42890-MJH           Doc 24     Filed 01/27/20      Ent. 01/27/20 22:46:51         Pg. 11 of 11
